Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement/s (IDS) submitted on 5/12/2020, 1/06/2021, 4/13/2021, and 7/12/2021 are being considered by the examiner.

Drawings
The drawings are objected to because the attachment mechanisms recited in claim 8 has not been labeled.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lippis (US 2006/0198127).
Re claim 18: Lippis discloses a modular light fixture, comprising: at least one light engine (21, fig. 2); a plurality of legs (31, 41, fig. 2) detachably connected to the at least one light engine (21, fig. 1), the legs (31, 41) extending from the at least one light engine (21) to attach the at least one light engine (21) to an external structure (13, fig. 1); wherein a length of the legs (length of 31, 41, fig. 2) is selected (length of 31 with 41 can be adjusted to accommodate a specific opening, see para [0032]) such that the modular light fixture (11) fits within an opening (18, 19, fig. 1) having a particular size (size of 18, 19, fig. 1).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Lippis (US 2006/0198127) in view of Altman et al. (US 6,079,851) and Lay et al. (US 2013/0286637) (hereinafter Lay).
Re claim 1: Lippis teaches a light fixture (11, fig. 1), comprising: at least one light engine unit (21, fig. 1); and a structure (31, 41, fig. 1) to support the at least one light engine unit (21) when installed (see fig. 2); wherein the light fixture (11), when assembled, is designed to fit within (see para [0033]) a ceiling opening (18, 19, fig. 1) of a ceiling (13, fig. 1), wherein the ceiling opening (18) has area dimensions.
However, Lippis fails to teach the ceiling opening has area dimensions of at least two feet by two feet; and wherein the light fixture, when disassembled, fits within a shipping carton having a volume of 750 cubic inches or less.  
	Altman teaches a ceiling opening (see fig. 1) has area dimensions of at least two feet by two feet (two foot by two foot matrix, see col. 2 lines 44 -48).
Lay teaches a light fixture (100, fig. 1A), when disassembled, fits within a shipping carton having a volume of 750 cubic inches or less (assembled dimensions of 100 are length of 10'', width of 17'', and height of 2.5'' which has a total volume 425 cubic inches and can therefore fit in a carton of a volume of 750 cubic inches or less).
Therefore, in view of Altman, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the dimensions of the ceiling opening to be of at least two feet by two feet, in order to fit the lighting fixture in an standard size ceiling opening.
Therefore, in view of Lay, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the dimensions of the light 

Re claim 2: Lippis fails to teach the light fixture, when disassembled, fits within a shipping carton having a volume of 500 cubic inches or less.  
Lay teaches a light fixture (100, fig. 1A), when disassembled, fits within a shipping carton having a volume of 500 cubic inches or less (assembled dimensions of 100 are length of 10'', width of 17'', and height of 2.5'' which has a total volume 425 cubic inches and can therefore fit in a carton of a volume of 750 cubic inches or less).
Therefore, in view of Lay, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the dimensions of the light fixture where when disassembled, fits within a shipping carton having a volume of 500 cubic inches or less, in order to change the size of the light fixture to be more compact.

Re claim 3: Lippis fails to teach the light fixture, when disassembled, fits within a shipping carton having a volume of 450 cubic inches or less.  
Lay teaches a light fixture (100, fig. 1A), when disassembled, fits within a shipping carton having a volume of 450 cubic inches or less (assembled dimensions of 100 are length of 10'', width of 17'', and height of 2.5'' which has a total volume 425 cubic inches and can therefore fit in a carton of a volume of 750 cubic inches or less).
Therefore, in view of Lay, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the dimensions of the light 

Re claim 4: Lippis teaches the at least one light engine unit (21, fig. 2) includes an elongated lens (101, fig. 2) (lens, see para [0035]) that is removably attached to an elongated compartment (54, 55, fig. 2).  

Claims 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lippis (US 2006/0198127) in view of Altman et al. (US 6,079,851) and Lay et al. (US 2013/0286637) as applied to claim 1 above, and further in view of Caffero et al. (US 2013/0027915) (hereinafter Caffero).
Re claim 5: Lippis in view of Altman and Lay fails to teach the at least one light engine unit comprises two light engine units disposed on opposite sides of the ceiling opening.  
Caffero teaches at least one light engine unit (506A, 506B, fig. 5) comprises two light engine units (506A, B) disposed on opposite sides of the ceiling opening (see figs. 2 and 5).
Therefore, in view of Caffero, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a light engine unit and position the at least one light engine unit on opposite sides of the ceiling opening, in order to increase the overall light output of the light fixture.

Re claim 6: Lippis in view of Altman and Lay fails to teach the two light engine units are arranged on a perimeter of the ceiling opening such that each of the two light engine units spans an entire length of the ceiling opening.  

Therefore, in view of Caffero, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a light engine unit to the at least one light engine unit where the two light engine units are arranged on a perimeter of the ceiling opening such that each of the two light engine units spans an entire length of the ceiling opening, in order to increase the overall light output of the light fixture. 

Re claim 7: Lippis in view of Altman and Lay fails to teach the structure to support the two light engine units when installed comprises two legs extending between the two light engine units, wherein the two legs are removably attached to the two light engine units.  
Caffero teaches the structure (402, fig. 5) to support the two light engine units (506A, B, fig. 5) when installed comprises two legs (402, fig. 5) extending between the two light engine units (506A, B), wherein the two legs (402) are removably attached to the two light engine units (506A, B).  
Therefore, in view of Caffero, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure to add two legs where the structure to support the two light engine units when installed comprises the two legs extending between the two light engine units, wherein the two legs are removably attached to the two light engine units, in order to mount the two light engine units together in the light fixture.


However, Lippis in view of Altman and Lay fails to teach a light strip comprising a plurality of LEDs is mounted to the mount plate such that the plurality of LEDs are positioned to emit at least some light into the optical cavity and through the elongated lens.
Caffero teaches a light strip (506A, fig. 6B) comprising a plurality of LEDs (LEDs 506A, see para [0049]) is mounted to the mount plate (plate of 618, fig. 6B) such that the plurality of LEDs (LEDs 506A, see para [0049]) are positioned to emit at least some light into the optical cavity (cavity of 604, fig. 6B) and through the elongated lens (624, fig. 6B).
Therefore, in view of Caffero, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the light source of Lippis with a light strip comprising a plurality of LEDs is mounted to the mount plate such that the plurality of LEDs are positioned to emit at least some light into the optical cavity and through the elongated lens, in order to provide more uniform light distribution in the light fixture.

Re claim 9: Lippis in view of Altman and Lay fails to teach the two legs include attachment mechanisms for attaching the light fixture to a ceiling T-grid defining the ceiling opening.  
Caffero teaches the two legs (402, fig. 5) include attachment mechanisms (126, fig. 5) for attaching the light fixture (see fig. 5) to a ceiling T-grid (210, fig. 2) defining the ceiling opening (opening 208, fig. 2). 


Re claim 10: Lippis in view of Altman and Lay fails to teach fails to teach electrical wiring extends through at least one of the two legs to deliver power to at least one of the two light engine units, and further comprising a connector between the electrical wiring and the at least one of the two light engine units.  
Caffero teaches electrical wiring (wiring of 302, fig. 4) extends through at least one of the two legs (402, fig. 5) to deliver power (power connect, see para [0032]) to at least one of the two light engine units (506A, 506B, fig. 5), and further comprising a connector (304, fig. 3) between the electrical wiring (wire of 302) and the at least one of the two light engine units (506A, B).  
Therefore, in view of Caffero, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add electrical wiring extends through at least one of the two legs to deliver power to at least one of the two light engine units, and further comprising a connector between the electrical wiring and the at least one of the two light engine units, in order to electrically power the light engine units together.

Re claim 11: Lippis fails to teach the two light engine units and the two legs define an open area.  

Therefore, in view of Cronk, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an additional light engine unit and two legs where they define an open area, in order to increase the overall light output of the light fixture and mount the two light engine units together in the light fixture.

Re claim 12: Lippis in view of Altman and Lay fails to teach a reflector panel covers the open area.  
Caffero teaches a reflector panel (612, fig. 6B) (reflective material, see para [0048]) covers the open area (see fig. 6B).  
Therefore, in view of Cronk, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a reflector panel that covers the open area, in order to increase the and maximize the overall light output of the light fixture.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lippis (US 2006/0198127) in view of Altman et al. (US 6,079,851) and Lay et al. (US 2013/0286637) as applied to claim 1 above, and further in view of Engel (US 4,933,820).
Re claim 15: Lippis teaches the at least one light engine unit (21, fig. 2) is disposed in a center portion of the ceiling opening (see fig. 2), the at least one light engine unit (21) comprising a first elongated lens (101, fig. 2).
However, Lippis fails to teach a second elongated lens attached to opposite sides of a central compartment and at least partially defining two optical cavities, one of the two optical 
Engel teaches at least one light engine unit (see fig. 2) comprising a first elongated lens (12, fig. 2) and a second elongated lens (12, fig. 2) attached to opposite sides of a central compartment (2, fig. 2) and at least partially defining two optical cavities (see fig. 12), one of the two optical cavities (left and right cavities of 11, fig. 2) being on each side of the at least one light engine unit (11); at least one light source (left and right 11, fig. 2) positioned to emit at least some light into the two optical cavities (left and right cavities of left and right 11, fig. 2) such that the two optical cavities emit light to opposite sides of the at least one light unit (see fig. 2).  
Therefore, in view of Engel, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the light engine of Lippis with  the light engine of Engel comprising a first elongated lens and a second elongated lens attached to opposite sides of a central compartment and at least partially defining two optical cavities, one of the two optical cavities being on each side of the at least one light engine unit; at least one light source positioned to emit at least some light into the two optical cavities such that the two optical cavities emit light to opposite sides of the at least one light unit, in order to provide additional light output to the light fixture. 

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lippis (US 2006/0198127) in view of Altman et al. (US 6,079,851).
Re claim 19: Lippis teaches the plurality of legs (31, 41, fig. 1) are selected such that the modular light fixture (11, fig. 1) fits within an opening (see fig. 1).  

Altman teaches a square opening (see fig. 1) measuring two feet by two feet (two foot by two foot matrix, see col. 2 lines 44 -48).
Therefore, in view of Altman, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the dimensions of legs to fit in a square opening of at least two feet by two feet, in order to fit the lighting fixture in a standard size ceiling opening.
It would have been an obvious matter of design choice to Change the dimensions of the square opening to measure two feet by two feet o fit a desired opening size, since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).

Re claim 20: Lippis teaches the plurality of legs (31, 41, fig. 1) are selected such that the modular light fixture (11, fig. 1) fits within a rectangular opening (see fig. 1).  
However, Lippis fails to teach the rectangular opening measuring two feet by four feet.
	Altman teaches a square opening (see fig. 1) measuring two feet by two feet (four feet by two feet matrix, see col. 2 lines 44 -48).
Therefore, in view of Altman, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the dimensions of legs to fit in a square opening of at least two feet by two feet, in order to fit the lighting fixture in an standard size ceiling opening.
In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).

Allowable Subject Matter
Claims 13-14 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art taken as a whole does not show nor suggest the light fixture of claim 12, the ceiling comprises a plurality of ceiling tiles and the reflector panel comprises a ceiling tile identical to the plurality of ceiling tiles with respect to claim 13; the at least one light engine unit comprises: one light engine unit; tapered legs extending from the one light engine unit, wherein the tapered legs are removably attached to the one light engine unit; a reflector panel on top of the one light engine unit and the tapered legs such that the reflector panel angles down from the one light engine unit to an opposite edge of the ceiling opening such that light distribution is asymmetrically projected to one side of the light fixture with respect to claim 14; as specifically called for in the claimed combinations.
Claims 16 and 17 are allowable since they are dependent upon claim 14.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Boyd (US 3,113,728), Wu (US 8,523,388), Zhou (US 7,954,975), Pratt et al. (US 2015/0276125), and Olsen (US 2014/0036503) disclose a similar lighting fixture. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402. The examiner can normally be reached Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENG SONG/Primary Examiner, Art Unit 2875